DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “positionable”. It is unclear if everything after “positionable” is positively claimed because “positionable” merely indicates capability. The dependent claims of claim 1 are also rejected for depending on the rejected claim. Appropriate correction is required.
As to Claims 4 and 13, the claims recite “vertical depth”. The claim is unclear since there is no point of reference for such depth. Indicating that the vertical depth of the tool within the soil would make the limitation clear. Claims 14 and 15 are rejected for depending on rejected claim 13. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studebaker (U.S. Patent No. 4,888,890) in view of Nagatuska (U.S. Patent Application Publication No. 2002/0140568) and Dwyer (U.S. Patent Application Publication No. 2014/0262560).
As to Claim 1, Studebaker discloses a guidance system comprising: 
A position sensor (Column 7, Lines 3-21) configured to detect a position of a work tool coupled to a work vehicle; 
A plurality of indicator lights positionable on a control lever (#154) in a cab of the work vehicle, wherein the plurality of indicator lights include: 
A first indicator light (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3); 
A third indicator light (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3); and 
A second indicator light (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3);
A processing device (Column 7, Lines 1-21) communicatively coupled to the position sensor and the plurality of indicator lights; and 
A memory device (Column 7, Lines 60-68 and Column 8, Lines 1-9) that includes instructions executable by the processing device for causing the processing device to receive sensor signals from the position sensor indicating that the work tool is at various positions in a horizontal plane and responsively activate (i) the first indicator light based on determining that the work tool is positioned left of a target horizontal position in the horizontal plane (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3), (ii) the second indicator light based on determining that the work tool is positioned at the target horizontal position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3), and (iii) the third indicator light based on determining that the work tool is positioned right of the target horizontal position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).  
	However, Studebaker is silent about the plurality of indicator lights positionable on a plurality of control levers in a cab of the work vehicle, wherein the plurality of indicator lights include: a first indicator 
As to Claim 2, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the work vehicle is an excavator (Figure 1), the work tool is a bucket, and the control levers are for operating movement devices to move the work vehicle in one or more directions.  
As to Claim 8, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the memory device (Column 7, Lines 1-21) further includes instructions that are executable by the processing device for causing the processing device to activate an indicator light among the plurality of indicator lights based on determining that the work tool is extended beyond a predefined amount.  
As to Claim 9, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the memory device (Column 7, Lines 1-21) further includes instructions that are executable by the processing device for causing the processing device to activate an indicator light among the plurality of indicator lights based on determining that the work tool is within a predefined distance of an object.  
As to Claim 10, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the memory device (Column 7, Lines 1-21) 
As to Claim 11, Studebaker discloses work vehicle comprising: 
A work tool (Figure 1); 
Movement devices configured to move the work vehicle in one or more directions (Figure 1); 
A cab (Figure 1) including: 
Input devices for operating the work tool (Figure 1); 
A control lever (#154) for operating the movement devices, the control lever being separate from the input devices; 
A plurality of indicator lights (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3) positioned on the control lever (#154); 
A processing device (Column 7, Lines 1-21) communicatively coupled to a position sensor (Column 7, Lines 3-21) and the plurality of indicator lights; and 
A memory device (Column 7, Lines 60-68 and Column 8, Lines 1-9) that includes instructions executable by the processing device for causing the processing device to: receive sensor signals from the position sensor, the sensor signals indicating that the work tool is at various positions; and in response to the sensor signals: activate an indicator light among the plurality of indicator lights based on determining that the work tool is positioned adjacent to a target horizontal position (Column 7, Lines 60-68 and Column 8, Lines 1-9 and Figure 3); and activate another indicator light among the plurality of indicator lights based on determining that the work tool is positioned at the target horizontal position (Column 7, Lines 60-68 and Column 8, Lines 1-9 and Figure 3).  
However, Studebaker is silent about control levers for operating the movement devices, the control levers being separate from the input devices; the plurality of indicator lights positioned on the control levers. Nagatuska discloses a control lever with visual indicators from a light source (Figure 1). 
As to Claim 12, Studebaker as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Studebaker as modified also teaches wherein the work vehicle is an excavator, the work tool is a bucket, and the position sensor is positioned on the work tool (Figure 1).  
As to Claim 16, Studebaker discloses a method comprising: 
Receiving, by a processing device (Column 7, Lines 1-21), a first sensor signal from a position sensor (Column 7, Lines 3-21) configured to detect a position of a work tool coupled to a work vehicle (Figure 1); 
Determining, by the processing device (Column 7, Lines 1-21), that the work tool is positioned adjacent to a target horizontal position based on the first sensor signal and responsively activating an indicator light among a plurality of indicator lights (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3) positioned on a control lever (#154) in a cab of the work vehicle (Figure 1); 
Receiving, by the processing device (Column 7, Lines 1-21), a second sensor signal from the position sensor; and 
Determining, by the processing device (Column 7, Lines 1-21), that the work tool is positioned at the target horizontal position based on the second sensor signal and responsively activating another P28650-US-PRI19/20Attorney Docket No. 056516-1112394 indicator light among the plurality of indicator lights positioned on the control lever (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).  
However, Studebaker is silent about activating an indicator light among a plurality of indicator lights positioned on control levers in a cab of the work vehicle; activating another indicator light among the plurality of indicator lights positioned on the control levers. Nagatuska discloses a control lever with visual 
As to Claim 17, Studebaker as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Studebaker as modified also teaches wherein the work vehicle is an excavator and the work tool is a bucket (Figure 1).  
As to Claim 19, Studebaker as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Studebaker as modified also teaches further comprising activating at least one indicator light positioned on one or more vertical arms of the control levers to indicate a vertical position of the work tool relative to a target vertical position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).  
As to Claim 20, Studebaker as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Studebaker as modified also teaches wherein activating the at least one indicator light comprises: activating a first indicator light based on determining that the work tool is positioned above the target vertical position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3); and activating a second indicator light based on determining that the work tool is positioned at the target vertical position, wherein the second indicator light is positioned below the first indicator light on the one or more vertical arms of the control levers (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studebaker (U.S. Patent No. 4,888,890) in view of Nagatuska (U.S. Patent Application Publication No. 2002/0140568) and Dwyer (U.S. Patent Application Publication No. 2014/0262560); and further in view of Duncklee (U.S. Patent No. 4,413,684).
As to Claim 3, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified is silent about wherein the first indicator light and the third indicator light are configured to illuminate in a first color, and the second indicator light is configured to illuminate in a second color that is different from the first color.  Duncklee discloses wherein the first indicator light and 
As to Claim 18, Studebaker as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Studebaker as modified also teaches the plurality of indicator lights are positioned on handles of the control levers, and the control levers are configured to operate movement devices for moving the work vehicle forward and backward but it is silent about the indicator light is configured to illuminate in a first color; and the other indicator light is configured to illuminate in a second color that is different from the first color.  Duncklee discloses the indicator light is configured to illuminate in a first color; and the other indicator light is configured to illuminate in a second color that is different from the first color (Column 6, Lines 1-3; Column 7, Lines 1-16; Column 3, Lines 3-39 and 62-68; Column 4, Lines 1-16). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the indicator light configured to illuminate in a first color; and the other indicator light configured to illuminate in a second color that is different from the first color. The motivation would have been to differentiate operations so the operator has better understanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678